Citation Nr: 0211559	
Decision Date: 09/08/02    Archive Date: 09/19/02

DOCKET NO.  00-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.

In February 2002, a hearing before the undersigned Member of 
the Board was held at the RO.  A hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran currently has degenerative disc disease of 
the cervical spine with neural foraminal and central canal 
stenosis.

2.  The preponderance of the evidence is against a finding 
that the current cervical spine condition resulted from a 
disease or injury in service or from the veteran's service-
connected degenerative joint disease of the left shoulder 
with impingement syndrome.


CONCLUSION OF LAW

The veteran's current cervical spine condition was not 
incurred during, or as a result of, active service, is not 
proximately due to or the result of a service-connected 
condition, and has not been aggravated by a service-connected 
condition.  38 U.S.C.A. §§  1110; 5100, 5102-5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The RO notified the veteran and his representative in an 
October 2001 letter of the requirements of the VCAA and its 
applicability to the claim.  Furthermore, the RO's 
development of this claim has satisfied the requirements of 
the VCAA.  

In the same October 2001 letter, the RO notified the veteran 
and his representative of what evidence could substantiate 
his claim.  Such notice was also afforded the veteran and his 
representative before the enactment of the VCAA by the 
October 2000 statement of the case and a December 1999 
letter.  Additional information was provided during the 
February 2002 at the RO.

The RO has obtained the veteran's service medical records and 
all VA and private medical records that might possibly have a 
bearing on the claim.  The claims file contains VA and 
private medical records dated as early as 1965.  

The veteran has reported receiving workers compensation and 
Social Security disability benefits.  These benefits were 
reportedly awarded in the mid-1990s on the basis of a knee 
and back disability.  All of these records have not been 
associated with the claims folder.  However, these records 
could not assist in substantiating the claim.  The veteran 
has repeatedly reported that that the first treatment for a 
neck disability occurred in 1999.  This report is supported 
by the clinical record.  Thus the earlier records could not 
shed light on the etiology or onset of the current neck 
disability.

To secure findings necessary to a decision of the claim, VA 
provided the veteran with a VA medical examination in 
February 2000, which the examiner supplemented with 
additional commentary in June 2000.

As VA has provided the veteran with the notice and assistance 
required by the new law and regulations.  

ii.  Service connection

The veteran maintains that his current cervical spine 
condition was incurred at the same time as his service 
connected left shoulder injury.  He maintains that the injury 
was incurred in approximately November 1954 when he fell on 
his left shoulder and neck during hand-to-hand combat 
training.  His representative has argued in the alternative 
that the cervical spine condition was caused or aggravated by 
the service-connected left shoulder disorder.

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Secondary service connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Also, when a nonservice-connected 
disorder is aggravated by a service-connected disability, the 
extent of the aggravation may be service-connected on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must each be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
When a medical question is presented, such as the diagnosis 
or etiology of a current disorder, evidence proceeding from a 
medical, rather than a lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

His service medical records show that the veteran was treated 
for left shoulder pain, and in March 1965 assessed with 
arthritis of the left shoulder, after reporting in December 
1964 that he had fallen during training about five weeks 
before.  The service medical records, including his service 
separation examination, document neither clinical findings 
nor reports by the veteran of injury to the cervical spine, 
nor any complaints by the veteran of discomfort in the 
cervical spine.  

Private medical evaluation conducted in July 1965, and VA 
examination reports dated in June 1966, June 1971, September 
1995, August 1996, August 1997, and February 1999, contain 
findings referable to the left shoulder, but contain no 
findings referable to the neck.  

Service connection was granted for residuals of a left 
shoulder injury effective April 12, 1965.  The condition 
currently is evaluated as 40 percent disabling.

Currently the veteran has a diagnosis of degenerative disc 
disease of the cervical spine with neural foraminal and 
central canal stenosis, which is based on magnetic resonance 
imaging (MRI) findings dated in September 1999.  VA medical 
reports first document treatment for discomfort of the neck, 
in 1998.  X-rays of the cervical spine taken at a VA medical 
facility in August 1999 disclosed anterior spinous ligament 
ossification, most prominently at the C4-5 level, 
calcification in the posterior spinous process ligament, 
bilateral ossification of the stylohyoid ligaments, and, in 
ossification of the right side of the stylohyoid ligament, 
the possibility of the presence of a fracture.  

A computed tomography (CT) study performed later in August 
1999 confirmed ossification of both stylohyoid ligaments and 
focal enlargement of the right (at the C2-3 level), which was 
found to be irregularly marginated and fragmented.  The 
impression was that although the irregular and fragmented 
appearance of the right stylohyoid ligaments might represent 
the sequelae of previous fracture, they more likely 
represented a normal variation within the ligament.

There is undisputed evidence of a shoulder injury in during 
service and of a currently disability of the cervical spine. 

The question upon which this appeal depends is whether it is 
as likely as not that there is a relationship between the 
current cervical spine pathology and the in-service fall, or 
between the current cervical spine pathology and the service 
connected left shoulder disability.  38 U.S.C.A. § 5107(b).  

Because the service medical records do not document any 
complaints or treatment referable to a cervical spine 
disorder, a link between the current condition and service 
may be established, if at all, only by the post-service 
medical evidence.  38 C.F.R. § 3.303(d).  In this regard the 
veteran lacks the necessary medical expertise to express a 
competent opinion as to whether his cervical spine disability 
is the result of the inservice injury, or the service 
connected left shoulder disability.  Grottveit v. Brown, 5 
Vet. App. 90, 93 (1993).

A VA outpatient treatment note dated in October 1999 appears 
to address this question.  It is observed there that past 
trauma might have led to the current cervical spine 
condition; however, the opinion implied that the findings 
were equally as likely the result of a normal variant.

Also addressing the etiology of the veteran's cervical spine 
disorder is a January 2000 letter opinion by J.D., M.D., a 
private orthopedic surgeon.  The physician stated that he had 
been treating the veteran since December 1998 "for various 
complaints of pain, including those in the left shoulder and 
neck areas."  He pointed out that the left shoulder pain 
("diagnosed as degenerative joint disease of the left AC 
joint and nerve impingement syndrome") was "due to a 
military injury."  The physician noted that he had reviewed 
the veteran's medical records.  

Referring to the VA medical reports, he identified the 
veteran's current degenerative disc disease of the cervical 
spine and noted that "[t]here also appears to be the 
possibility of a previous fracture of the right stylohoid 
ligament."  Reasoning that a "neck injury" had been 
produced by "the same trauma (hand to hand training 
accident) that caused the accepted military injury to [the 
veteran's] left shoulder," the physician opined that "it is 
more likely than not that [the veteran's] current cervical 
spine disability is the result of a traumatic injury that 
occurred during military service."  

During a VA examination conducted for VA by a private 
provider in February 2000, the question of medical nexus 
between an injury in service and the current cervical spine 
disability again was considered.  A June 2000 addendum 
supplemented the February 2000 report.  The examiner 
summarized the relevant medical history documented in the 
claims file.  He considered the diagnosis of degenerative 
disc disease and also observed that the veteran manifested 
arthritis of the cervical spine.  He concluded that the 
current disorders of the cervical spine had developed and 
progressed independently of an injury incident to the fall 
that the veteran had recounted experiencing during service.  

Explaining his opinion, the examiner observed that it was not 
to be expected that evidence of neurologic injury or 
herniated disc of the cervical spine would have been seen at 
a time related to the injury sustained during service.  
However, he added that there should have been certain 
manifestations of future disorder apparent at such time--
significant treatment, including MRI examination and even 
consideration of surgery--if there were a relationship 
between the current disorder and service.  He pointed out 
that none of these findings were present in the medical 
history documented in the claims file.  He saw in the medical 
records no evidence that the veteran had fractured his 
cervical spine during service.  

In the absence of documentation that a specific injury of the 
cervical spine had been caused by the fall during service, 
the physician hypothesized that any injury that had occurred 
would have been in the nature of a musculoligamentous sprain 
or strain that would have resolved within thirty days.  

The examiner for VA also considered the question of whether 
the current cervical spine disability was related to the left 
shoulder disorder.  He concluded that "[t]here is no 
orthopaedic basis on which to believe that shoulder arthritis 
would in any way lead to any cervical condition, including 
arthritis, that the veteran currently has."

The June addendum was secured in response to arguments by the 
veteran's representative.  The representative had argued that 
the opinion obtained by VA did not comment on the possible 
relationship between the left shoulder injury and the 
development of a neck disability, and that the examiner was 
speculating when he commented that the veteran could not have 
had more than a strain or sprain in service.

The Board is confronted with conflict between the medical 
opinions on the factual question central to the appeal.  
When, the record contains medical opinions that are in 
conflict, the Board may prefer one opinion to the other(s) on 
the basis of its assessment of the weight and credibility of 
each.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not exercise its own lay judgment about medical questions 
presented by a claim.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Dr. J.D. wrote that the rationale for linking the neck 
disability to service, was that the neck injury was incurred 
at the same time as the shoulder injury.  Dr. J.D. did not 
explain why he believed that the neck injury had occurred at 
the same time.  This case in large part turns on the question 
of whether the current neck injury occurred at the same time 
as the left shoulder injury.  Dr. J.D. sheds no light on this 
question.  His opinion also provides no information on the 
secondary service connection question.  That is, it does not 
contain an opinion as to whether the shoulder disability 
caused or aggravated the neck disability.

On the other hand, the February and June 2000 opinions 
obtained by VA offer rationales for finding that the current 
neck disability was not incurred as the result of the injury 
in service and is not related to the service connected neck 
disability.  The opinion as to the secondary service 
connection question is not disputed by any competent 
evidence.  

The opinion as to the relationship between the inservice 
injury and the current neck disability is supported by an 
analysis of the veteran's history in light of medical 
principles and the examiner's medical expertise.  Such an 
analysis is lacking in Dr. J.D.'s opinion.  

The opinion obtained by VA also takes into account the recent 
X-ray examination when an old fracture was suspected.  The 
opinion obtained by VA was to the effect that the fracture 
was not likely to have occurred in service because of the 
absence of pertinent symptoms close to the time of the 
purported.  Dr. J.D.'s opinion did not explain why he 
apparently concluded that the X-ray showed an old injury 
rather than a normal varient.  For these reasons the Board 
finds that the opinions obtained by VA are of more probative 
weight than Dr. J.D.'s opinion.

The Board must conclude on the basis of the evidence that 
service connection for a cervical spine condition on a direct 
basis or as secondary to the veteran's left shoulder disorder 
may not be granted.

Accordingly, the claim of entitlement to service connection 
for a cervical spine condition must be denied.


ORDER

The claim of entitlement to service connection for a cervical 
spine condition is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

